United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, Royal, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sara Kincaid, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0252
Issued: January 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 23, 2018 appellant, through counsel, filed a timely appeal from a May 1, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).2 The most recent
merit decision was a Board decision dated January 12, 2017, which became final 30 days after

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 1, 2018, the date of OWCP’s last decision, was
October 28, 2018. Because using October 31, 2018, the date the appeal was received by the Clerk of the Appellate
Boards, would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 23, 2018, rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

issuance, and is not subject to further review.3 As there is no merit decision issued by OWCP
within 180 days of the filing of this appeal, pursuant to the Federal Employees’ Compensation
Act4 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits
of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
As noted, this case has previously been before the Board.5 The facts and circumstances as
set forth in the Board’s prior decision are incorporated herein by reference. The relevant facts are
as follows.
On March 5, 2014 appellant, then a 37-year-old recreation specialist supervisor, filed an
occupational disease claim (Form CA-2) alleging that he developed an emotional condition as a
result of factors of his federal employment due to acts of management including changing his work
duties without notice, denying reasonable accommodations, verbal abuse, and failure to provide
proper instructions. He first became aware of his condition and realized that it was causally related
to factors of his federal employment on March 5, 2013. Appellant stopped work on
March 1, 2014.
Dr. B. Cody Wright, a Board-certified psychiatrist, began treating appellant on
November 27, 2013. He noted a prior history of generalized anxiety disorder. Additional
diagnoses included adjustment disorder with depressed mood and obsessive compulsive
personality disorder. In a May 15, 2014 report, Dr. Cody indicated that appellant’s adjustment
disorder with depressed mood was caused by work-related stress. He also indicated that recent
exacerbations of appellant’s generalized anxiety disorder were due in part to work-related stress.
Appellant has alleged that K.D., a supervisor, and C.R., the center director, harassed and
discriminated against him because of his service-connected psychological disabilities. He alleged
that K.D. demanded that he accept responsibilities for which he had not been hired and which
created an extremely stressful situation for him. Appellant indicated that he was not part of
management and had never been consulted when he was temporarily assigned as a duty officer,
which was a major increase in responsibility. He asserted that the employing establishment had
not appropriately compensated him for duty officer and shift supervisor duties which he claimed
were above his grade level. Appellant also alleged that K.D. verbally berated him and that C.R.
verbally threatened him. He asserted that the employing establishment failed to provide him

3

20 C.F.R. § 501.6(d); see G.G., Docket No. 18-1074 (issued January 7, 2019).

4

5 U.S.C. § 8101 et seq.

5

Docket No. 16-0717 (issued January 12, 2017).

2

reasonable accommodations. Finally, appellant alleged that the employing establishment
management team had not appropriately addressed his concerns about workplace harassment.
On April 28, 2014 C.R. submitted a job description for a recreation specialist, GS-09,
which noted responsibilities of management and supervision of less than 25 percent and
administration of recreation programs and services of 50 percent. The description noted that the
position required working nonstandard tours of duty, weekends, and holidays and might require
overtime on a regular and recurring basis.
Appellant indicated that he filed an Equal Employment Opportunity complaint. He also
submitted timesheets.
By decision dated September 10, 2014, OWCP denied appellant’s claim finding that the
evidence of record did not establish an emotional condition that “arose during the course of
employment and within the scope of compensable work factors” as defined by FECA.
On November 8, 2014 appellant requested reconsideration.
By decision dated April 13, 2015, OWCP denied modification of the September 10, 2014
decision.
On July 28, 2015 appellant, through counsel, requested reconsideration. Appellant
submitted a July 10, 2014 declaration which detailed allegations of discrimination and harassment.
Also submitted was a complainant’s November 13, 2014 affidavit and a December 2, 2014 rebuttal
affidavit, which described alleged incidents of harassment and discrimination by management.
By decision dated January 8, 2016, OWCP denied modification of the April 13, 2015
decision.
On February 29, 2016 appellant appealed to the Board. By decision dated January 12,
2017, the Board affirmed OWCP’s January 8, 2016 decision. The Board found that the evidence
of record failed to establish that appellant was harassed or discriminated against by K.D. and C.R.
because of his service-connected mental disabilities or that he was verbally berated or threatened.
The Board found no error or abuse with regard to administrative matters including that appellant
was forced to accept responsibilities for which he was not hired, that he was not appropriately
compensated for performing duty officer and shift supervisor duties, that he had been denied
reasonable accommodations, and that the employing establishment failed to address his concerns
about workplace harassment.
On January 10, 2018 appellant, through counsel, requested reconsideration. Appellant
resubmitted Dr. Wright’s May 15, 2014 report, as well as time and attendance records from 2012
to 2014, which were also previously of record. He also submitted a statement dated January 9,
2018 describing his work duties as a recreational specialist and asserted that performing his regular
and specially assigned duties with the excessive workload caused him stress.
Counsel asserted that the new factual evidence was sufficient to establish that appellant
had sustained an emotional condition in the performance of duty. She reiterated that appellant’s

3

regular and specially assigned duties detailed in the January 9, 2018 statement caused his
emotional condition.
By decision dated May 1, 2018, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.6
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.7
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.8 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits.9 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.10
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his request for reconsideration, appellant did not show that OWCP had erroneously
applied or interpreted a specific point of law. In the January 19, 2018 request for reconsideration,
counsel asserted that new factual evidence from him in the form of an updated January 9, 2018
statement was sufficient to establish that he sustained an emotional condition in the performance
6

5 U.S.C. § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
7

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
8

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of the merit decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
9

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

10

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

4

of duty. These assertions, however, do not establish a legal error by OWCP nor does it provide a
new and relevant legal argument. Thus, appellant is not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3).
Appellant submitted a January 9, 2018 statement describing his work duties as a
recreational specialist and asserted, in great detail, that performing his regular and specially
assigned duties with the excessive workload caused him stress. However, this evidence is
duplicative of evidence previously submitted and considered by OWCP in its prior merit decisions.
Accordingly, it is not enough to merely repeat the allegations in a new statement on reconsideration
without providing relevant and pertinent new evidence to substantiate his claim, for instance new
witness statements or documentation supporting his claims in his statement. Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.11
Similarly, appellant resubmitted time and attendance records, as well as Dr. Wright’s
May 15, 2014 report. However, despite counsel’s assertions to the contrary, this evidence is
duplicative of evidence previously submitted and considered by OWCP in its earlier merit
decisions.12 Therefore, he is not entitled to a review of the merits of his claim based on the third
above-noted requirement under 20 C.F.R. § 10.606(b)(3).
Accordingly, the Board finds that appellant has not met any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).

11

See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).
12

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 8, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

